464 F.2d 1028
Paul HARP, Plaintiff-Appellant,v.Donald J. CLEMENS, Director of Paducah Community College, etal., Defendants-Appellees.
No. 71-1746.
United States Court of Appeals,
Sixth Circuit.
Aug. 2, 1972.

H. E. Miller, Jr., McMurry & Livingston, Paducah, Ky., for plaintiff-appellant.
John C. Darsie, Jr., Lexington, Ky., for defendants-appellees; R. Bruce Lankford, Lexington, Ky., on brief.
Before PHILLIPS, Chief Judge, KENT, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
Paul Harp was a probationary instructor at Paducah Community College of the University of Kentucky, employed under a one year contract which had been renewed annually from 1965 to 1971.  He applied at that time for tenure and a promotion to senior instructor status which was a necessary requisite for him to continue teaching.  His application was denied.


2
He filed this action under 28 U.S.C. Sec. 1343 and 42 U.S.C. Sec. 1983, against the Board of Trustees of the University of Kentucky and officials of Paducah Community College, contending that he was entitled to a statement of the reasons for the denial of his application and to a hearing.


3
District Judge Rhodes Bratcher dismissed the action and Harp appeals.


4
We affirm on authority of Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972) and Orr v. Trinter, 444 F.2d 128 (6th Cir. 1971), cert. denied, 408 U.S. 943, 92 S.Ct. 2847, 33 L.Ed.2d 767 (1972).